In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2024
ELI MARTINEZ,
                                                  Plaintiff-Appellant,
                                 v.

MINERVA SANTIAGO and
OSCAR GARAY,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 18-CV-1909 — Nancy Joseph, Magistrate Judge.
                     ____________________

   ARGUED DECEMBER 7, 2021 — DECIDED OCTOBER 17, 2022
                ____________________

   Before ROVNER, ST. EVE, and JACKSON-AKIWUMI, Circuit
Judges.
    JACKSON-AKIWUMI, Circuit Judge. Eli Martinez spent four
and a half days in custody while he tried to explain to his jail-
ers that his brother, Hector M. Rodriguez, was the one de-
scribed in an arrest warrant. After Martinez was released, he
sued two probation officers. He argued that they violated his
right to due process. But the district court entered summary
2                                                   No. 21-2024

judgment for the probation officer defendants, concluding
that they had investigated Martinez’s claims of innocence and
were at most negligent for not figuring things out faster.
    We affirm. Although defendants could have improved as-
pects of their investigation, Martinez has not provided evi-
dence showing that they were deliberately indifferent to his
claims of mistaken identity and therefore violated his right to
due process.
                                I
    In 2015, Rodriguez was arrested in Wisconsin for domestic
violence. He lied to the police and gave the police his brother’s
name and date of birth. He was eventually convicted and sen-
tenced to probation for battery and disorderly conduct
charges. Although the court had by then learned Rodriguez’s
real name, the judgment of conviction nonetheless listed “Ely
M. Martinez” as an alias for Hector Rodriguez and still listed
Martinez’s date of birth. Rodriguez failed to report for proba-
tion, and an arrest warrant issued with the same information
as the judgment.
    Years later, police arrested Eli Martinez for an unrelated
offense. Police booked him in the Milwaukee County Jail on a
Wednesday, under the alias that Rodriguez had invented:
“Ely Martinez.” The next day, the district attorney decided
not to press charges. But a warrant check revealed the out-
standing warrant for Rodriguez, so jail officials sent a request
late Thursday night to the Wisconsin Department of Correc-
tions to confirm the warrant. The request went to Rodriguez’s
probation officer, Minerva Santiago, and her supervisor, Os-
car Garay.
No. 21-2024                                                   3

    Santiago and Garay received the message about Rodri-
guez’s warrant on Friday morning. Although Santiago was
Rodriguez’s probation officer, she had never met him in per-
son; she received the case when her predecessor left the DOC,
after Rodriguez had already absconded. Nonetheless, Santi-
ago was immediately concerned about whether the jail was
holding the right person because a couple years earlier, police
had mistakenly arrested a “Hector Rodriguez, Jr.” who was
unrelated to either man but coincidentally shared a birthday
with Martinez (on what the DOC believed to be Rodriguez’s
birthday).
    Accordingly, after receiving notice that a “Hector Rodri-
guez” was again in jail in Milwaukee, Santiago contacted Ro-
driguez Jr. to verify that he had not been mistakenly arrested.
Upon confirmation that Rodriguez Jr. was still free, Santiago
and Garay assumed that the correct Rodriguez had been ar-
rested and authorized an order to detain “Hector M. Rodri-
guez” who they said was booked as “Ely Martinez.”
    Later that morning, however, Martinez’s girlfriend met
with Santiago and Garay to tell them that they had the wrong
person in custody. Garay told her that they would need to
verify the identity of the person in custody before they let him
free. The girlfriend gave them Martinez’s social security card
and explained that Martinez and Rodriguez were brothers.
She also explained that Martinez had previously been on pa-
role in Pennsylvania and gave them the contact information
for Martinez’s old parole officer as well as Rodriguez’s wife.
    Santiago followed up on this new information. She called
Rodriguez’s wife but got no answer. She then called Mar-
tinez’s former parole officer, who confirmed that Martinez
and Rodriguez were different people and that Martinez had
4                                                 No. 21-2024

been in prison when Rodriguez was arrested in 2015. At some
point, Santiago also contacted Pennsylvania’s Records Office
to ask for photos and FBI numbers for each brother.
    Meanwhile, Garay looked up Martinez on Milwaukee
County’s public inmate search and found a picture of Mar-
tinez from the recent booking. Garay then requested access to
a private internal database that he could use to compare the
information of the currently booked “Eli Martinez” against
the booking information for the “Hector M. Rodriguez” / “Ely
Martinez” arrested in 2015. But he did not receive a password
for that database until several days later.
    Also on Friday morning, Santiago contacted the DOC liai-
son at the county jail and asked for a copy of Rodriguez’s 2015
booking photo and fingerprints. The liaison instead emailed
back a copy of Martinez’s booking photo from the current ar-
rest and, even then, the photo was a blurry grayscale photo-
copy. The liaison said that Santiago would need to wait for an
original copy in the mail. The liaison further explained that
Santiago would need to file an open-records request if she
wanted Rodriguez’s fingerprints. Santiago filed an open-rec-
ords request for Rodriguez’s booking photos and fingerprints
from 2015. But Santiago and Garay would not receive this in-
formation until after Martinez’s release.
    On Monday, Martinez was transferred to the Milwaukee
Secure Detention Facility. That afternoon, Santiago contacted
the DOC liaison again to ask for an update on Martinez’s
booking photo. The liaison had not yet mailed the original
photo, so she asked Santiago to come to the jail to pick it up.
Santiago also followed up with the Pennsylvania Records Of-
fice, and it responded with photos of both Martinez and Ro-
driguez, as well as their FBI numbers and social security
No. 21-2024                                                  5

numbers. This information showed that Martinez had been
under supervision in Pennsylvania from 2013 to 2016, and
thus could be ruled out as the man who had been arrested and
convicted in Wisconsin in 2015.
    Santiago met with Garay and told him that they had
enough information to positively identify the detainee. They
decided to interview Martinez to compare his appearance
with the photos. But it was too late in the day to request a
same-day release under the prison’s rules, so Santiago and
Garay resolved to wait until the next day to meet with Mar-
tinez. The prison had an emergency-release policy that would
have allowed Martinez to be released that day notwithstand-
ing the prison’s rules. Garay was aware that the prison had an
emergency-release policy for use in situations like medical
emergencies, but nothing in the record suggests that he knew
it applied to wrongful incarcerations.
   On Tuesday morning, Santiago and Garay met Martinez.
They confirmed that his appearance and tattoos matched his
Pennsylvania records. Martinez was released, about four and
a half days after jail officials first contacted Santiago and
Garay.
    Martinez sued Santiago and Garay under 42 U.S.C. § 1983,
claiming that they violated his right to due process because
they authorized his continued detention even after they were
aware or should have been aware that he was not the person
identified in the 2015 warrant. The district court entered sum-
mary judgment for defendants because, the court concluded,
Martinez’s detention was relatively brief and Martinez could
not show that defendants failed to investigate or ignored evi-
dence of his innocence. Perhaps defendants’ actions were
6                                                            No. 21-2024

negligent, the court reasoned, but Martinez could not estab-
lish a constitutional violation.
                                    II
    Martinez does not challenge the legality of his initial arrest
for an unrelated charge, nor the legality of the 2015 warrant
issued for his brother. But he argues that a jury could find that
defendants continued to hold him after they were aware or
deliberately indifferent to the fact that he was not the man de-
scribed in the warrant. He asserts a claim under the Due Pro-
cess Clause of the Fourteenth Amendment, which we have
previously held applies to claims of illegal continued deten-
tion following an arrest on a valid warrant. See Coleman v.
Frantz, 754 F.2d 719, 724 (7th Cir. 1985) (citing Baker v.
McCollan, 443 U.S. 137, 145 (1979)). 1
     The seminal case for this type of mistaken-identity claim
is Baker v. McCollan, 443 U.S. 137, the facts of which are strik-
ingly similar to those here. Baker also involved a plaintiff who
was mistaken for his brother after the brother used the plain-
tiff’s name as an alias and then absconded. Id. at 141. The

    1 Although our Coleman decision relied on Baker to conclude that this
type of claim arises under the Due Process Clause of the Fourteenth
Amendment, the Supreme Court more recently held that claims for un-
lawful pretrial detention generally arise under the Fourth Amendment,
regardless of whether legal process has been initiated or a judicial officer
has made a probable halfcause determination. Manuel v. City of Joliet, 137
S. Ct. 911, 918–19 (2017). Although Manuel arguably suggests that Mar-
tinez should have asserted his claim under the Fourth Amendment, noth-
ing in Manuel indicates that the Court intended to overrule Baker. And
Martinez has not asserted a Fourth Amendment claim, nor have the par-
ties briefed the issue. Accordingly, we consider only whether Martinez
adduced sufficient evidence to support a Fourteenth Amendment due
process claim under Baker.
No. 21-2024                                                    7

plaintiff was arrested after his brother’s warrant popped up
during a routine traffic stop, and he remained in jail for about
three days despite his protestations that he was the wrong
man. Id. Eventually, someone looked at a photo of the real de-
fendant, realized the error, and released him. Id. The plaintiff
sued for violation of his due process rights.
    The Baker Court held that the plaintiff’s ordeal did not cre-
ate a claim under § 1983. It explained that “[t]he Constitution
does not guarantee that only the guilty will be arrested.” Id.
at 145. And because plaintiff did not attack the validity of the
warrant under which he was arrested, his relatively brief de-
tention did not amount to a deprivation of his liberty without
due process. Id. at 144–45. A sheriff executing an arrest war-
rant is not required to investigate independently every claim
of innocence, nor are officials who maintain custody of the ac-
cused required to perform an error-free investigation of such
a claim. Id. at 145–46. The ultimate determination for any
claim of innocence—including claims that an arrest is prem-
ised on mistaken identity—is in the hands of the judge and
jury. Id.
    Although the Baker Court held that a mistaken-identity ar-
rest will not normally violate the constitution, it carved out
some important exceptions. Even someone arrested and de-
tained in compliance with the Fourth Amendment cannot be
held “indefinitely in the face of repeated protests of inno-
cence” because that would violate speedy trial rights. Id. at
144. The Court also assumed that “after the lapse of a certain
amount of time,” detention pursuant to a valid warrant but in
the face of repeated protests of innocence could violate due
process. Id. at 145.
8                                                                No. 21-2024

    Expanding from these exceptions, we have reasoned that
the Due Process Clause does not allow government officials
to continue holding a detainee after learning that they lack
authority to do so. See Sivard v. Pulaski Cnty., 959 F.2d 662, 668
(7th Cir. 1992); Powe v. City of Chicago, 664 F.2d 639, 643 (7th
Cir. 1981). Other circuits have also crafted rules requiring jail-
ers to release detainees upon learning of the detainee’s inno-
cence. 2 To determine if an official has violated a detainee’s
due process rights, we apply a deliberate-indifference stand-
ard, which is the general standard applicable to claims arising
under substantive due process. See Flores v. City of S. Bend, 997
F.3d 725, 730 (7th Cir. 2021); Armstrong v. Squadrito, 152 F.3d
564, 576 (7th Cir. 1998) (analyzing whether jailers were delib-
erately indifferent to detainee’s prolonged detention caused
by clerical error).
   A plaintiff trying to establish deliberate indifference faces
a difficult task. For his claim to survive summary judgment,
Martinez must provide evidence showing that defendants
acted with a mental state equivalent to criminal recklessness.

    2 See, e.g., Lee v. City of Los Angeles, 250 F.3d 668, 683-84 (9th Cir. 2001)
(plaintiff stated claim for violation of due process by alleging that defend-
ants acted with deliberate indifference when arresting and extraditing
schizophrenic man without checking identity); Cannon v. Macon Cnty., 1
F.3d 1558, 1563 (11th Cir. 1993) (recognizing right to be free from “contin-
ued detention after it was or should have been known that the detainee
was entitled to release.”); Sanders v. English, 950 F.2d 1152, 1159, 1162 (5th
Cir. 1992) (no claim against police chief who was merely negligent in fail-
ing to investigate plaintiff’s claim of innocence, but claim against a differ-
ent officer who “deliberately looked the other way in the face of exonera-
tive evidence indicating that he had arrested the wrong man.”); Gay v.
Wall, 761 F.2d 175, 178 (4th Cir. 1985) (plaintiff stated claim when he al-
leged that defendants continued to hold him despite “actual knowledge”
that he was the wrong person).
No. 21-2024                                                    9

See Flores, 997 F.3d at 729. Mere negligence is not enough. A
government official’s negligent actions—even if they result in
an injury to life, liberty, or property—cannot establish an ac-
tionable violation of due process. Daniels v. Williams, 474 U.S.
327, 333 (1986). To be sure, Martinez need not show that de-
fendants intentionally violated his rights. Flores, 997 F.3d at
729. But “[d]eliberate indifference occupies a space slightly
below intent.” Stockton v. Milwaukee Cnty., 44 F.4th 605, 615
(7th Cir. 2022). Martinez’s claim is entitled to go forward if he
can show that defendants “consciously refused to prevent” an
impending harm of which they were aware. Flores, 997 F.3d at
729.
    Here, rather than a conscious disregard of Martinez’s in-
nocence, the undisputed facts show that Santiago and Garay
seriously considered his claim of wrongful identification and
took steps to investigate it. When Martinez’s girlfriend told
them that they had the wrong brother, they addressed the sit-
uation by interviewing Martinez’s girlfriend, calling Rodri-
guez’s wife, calling Martinez’s former parole officer, ordering
records from Pennsylvania, and seeking booking photos from
the jail. Before releasing Martinez, defendants were entitled
to take these steps to verify Martinez’s girlfriend’s claim that
Martinez was innocent. See Hernandez v. Sheahan, 455 F.3d 772,
775 (7th Cir. 2006). Once they confirmed Martinez’s inno-
cence, they released him.
   Martinez insists that defendants did not release him until
Tuesday when they were aware by Friday afternoon that they
had the wrong man. By then, defendants had both brothers’
photos and enough information to positively identify the per-
son in detention as “Eli Martinez.” They also knew that an
“Eli Martinez” had been in Pennsylvania when Rodriguez
10                                                No. 21-2024

was arrested in Wisconsin in 2015. From this evidence, a rea-
sonable jury could conclude that defendants knew on Friday
that Martinez was not “Hector M. Rodriguez.”
    Martinez’s identity, however, was “only half the equa-
tion.” Id. at 777. Defendants still needed to confirm which
brother the warrant was supposed to target. Remember, by
Friday afternoon defendants still did not have the 2015 book-
ing photos or any other identifying information related to Ro-
driguez’s arrest and conviction. Nor did they have any photos
of the “Eli Martinez” who had been in Pennsylvania at the
time of Rodriguez’s arrest. For all defendants knew, Martinez
was the one who had absconded from probation, and the war-
rant said Rodriguez only because Martinez gave a false name.
See id. (explaining the calculus jailers must go through when
facing claims of misidentification). Only after they received
photos from the Pennsylvania Records Office—positively
identifying Martinez as the person who had been in Pennsyl-
vania during Rodriguez’s arrest—could they rule out the pos-
sibility that they had been looking for “Eli Martinez” all
along. Defendants were not deliberately indifferent because
they wanted to verify the identities of both Martinez and the
man described in the warrant.
    We are not persuaded by Martinez’s argument that the
wording of Santiago’s open-records request on Friday con-
firms her subjective knowledge that he was the wrong person.
Santiago wrote in her records request that “Hector Rodri-
guez” had been arrested in 2015, that Rodriguez gave his
brother’s information, and that “his brother Eli Martinez” was
now in custody. Martinez reads this request as an admission
that she already knew all the necessary facts. But Santiago’s
language reads as nothing more than an effort to quickly get
No. 21-2024                                                  11

across the gravity of the situation. Santiago also emphasized
that the case was “very complex” and additional information
was needed to “make sure we can place the right person in
custody.” Moreover, she explained that the brothers’ criminal
records had become mixed, and that their FBI numbers
seemed to link to information about the wrong person. Read
as a whole, and taken in context of the surrounding events, no
reasonable jury could think that Santiago was certain that
Martinez was the innocent brother who had been arrested.
Based on the information available to her at that time, it was
impossible for her to know for sure.
    Martinez next takes issue with defendants’ delay on Mon-
day afternoon once they received the brothers’ photos from
Pennsylvania. By then, the parties agree that Santiago had
gathered enough information to confirm that Martinez was
wrongly incarcerated. But she and Garay decided to wait un-
til the next day to meet with Martinez because they had
missed the deadline for requesting an inmate’s same-day re-
lease, even though the prison had a policy allowing for emer-
gency after-hours releases, including in cases of wrongful im-
prisonment. Martinez argues that this additional delay vio-
lated his due process rights because defendants had no reason
to wait until morning to request his release.
    We are not convinced that this overnight delay evinces de-
liberate indifference. Nothing in the record indicates that San-
tiago knew about the emergency-release policy. And the only
evidence of Garay’s knowledge of the policy is an email he
received from a DOC official. That email stated that if a pro-
bation officer had “an emergency situation where you need to
have an offender released after [the 2:45 p.m.] deadline,
MSDF has agreed to work with us to the extent they are able.
12                                                  No. 21-2024

An example of emergency would be an offender with medical
concerns.” Perhaps a jury could find that a reasonable officer
in Garay’s position should have known that the prison would
honor an after-hours request in case of wrongful incarcera-
tion, or at the very least that he should have sought clarifica-
tion about how the policy applied to non-medical emergen-
cies. But such findings would not describe deliberate indiffer-
ence, only that defendant’s mistake regarding MSDF’s poli-
cies was negligent. Nothing in the record suggests that de-
fendants deliberately held Martinez overnight even though
they knew they could obtain his release sooner.
    To be clear, we are not saying that defendants’ investiga-
tion was perfect. They could have sent his photo to his former
parole officer in Pennsylvania, who could have verified his
identity and whereabouts in 2015 faster than the Pennsylva-
nia Records Office. Or Santiago could have promptly ob-
tained Rodriguez’s 2015 booking photos if she had gone in
person to the DOC liaison’s office instead of filing an open-
records request. But even if defendants could have been more
efficient, the constitution does not require officials to perform
a perfect investigation. Baker, 443 U.S. at 145–46. Defendants’
failings support, at most, a finding of negligence. And negli-
gence cannot support a § 1983 claim for denial of due process.
Daniels, 474 U.S. at 333.
                               III
     For the above reasons, we AFFIRM the judgment.